Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 7/14/2022.
In the Instant Amendment, Claim(s) 1, 5 and 7 has/have been amended; Claim(s) 1 and 7 is/are independent claims. Claims 1-7 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 5 and 6) that Applicant overcomes these rejections at least by amending independent claims 1 and 7 to include allowable subject matter, as detailed above. Rubinstein fails to disclose "a preprocessing circuit configured to perform demosaic processing on RAW images inputted from the plurality of image pickup units to generate RGB images," as recited by claim 1 and "performing demosaic processing on a plurality of RAW images generated by a plurality of image pickup units to generate a plurality of images which are RGB images," as recited by claim 7. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that amending independent claims 1 and 7 does not include the allowable subject matter required in the Office Action 4/14/2022. As previously indicated, claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Since amending independent claims 1 and 7 do not include all of the limitations of the base claim and any intervening claims, the claims are not allowable.
Applicant’s arguments with respect to claim(s) 1 and 7 (e.g. Rubinstein fails to disclose "a preprocessing circuit configured to perform demosaic processing on RAW images inputted from the plurality of image pickup units to generate RGB images," as recited by claim 1 and "performing demosaic processing on a plurality of RAW images generated by a plurality of image pickup units to generate a plurality of images which are RGB images," as recited by claim 7) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al (US 20100177585 A1) in view of Lee (US 20170180656 A1).
Regarding claim 1, Runbinstein teaches An image processing apparatus (Figs. 5, 45, 46) comprising:
an image processing circuit (video codec 4606) configured to process, in a time division manner, a plurality of images generated by a plurality of image pickup units (cameras 4502-4505) (Figs. 2, 4, 5, 45, 46; paras. 0080-0083);
an output buffer circuit (memory 4506) configured to buffer the plurality of images processed by the image processing circuit in a unit of a block (macroblock 5520), which is a set of pixels, pixel positions of which are continuous, in one image (Figs. 6, 45, 46, 55; paras. 0087, 0193); and
a buffer controller (memory controller 4514/4707) configured to add, to the block, tag information including an address (x 4730 and y 4732 coordinates) of a specific pixel included in the block and an identification ID (camera index 4736) of one of the plurality of image pickup units that generates an image including the block (Fig. 47; paras. 0166-0168),
but fails to teach
wherein the image processing circuit further comprises a preprocessing circuit configured to perform demosaic processing on RAW images inputted from the plurality of image pickup units to generate RGB images.
However, in the same field of endeavor Lee teaches
wherein the image processing circuit further comprises a preprocessing circuit configured to perform demosaic processing on RAW images inputted from the plurality of image pickup units to generate RGB images (Figs. 1, 4; paras. 0031, 0033, 0064; preprocessing circuit of fig.4 performing demosaic processing on N RAW Bayer images inputted from N cameras 100 to generate N RGB images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lee in Runbinstein to have wherein the image processing circuit further comprises a preprocessing circuit configured to perform demosaic processing on RAW images inputted from the plurality of image pickup units to generate RGB images for providing a pre-processing circuit to reconstruct full color images from incomplete color samples from cameras so that full color images of the camera can be obtained for subsequent processing yielding a predicted result.

Regarding claim 2, the combination of Runbinstein and Lee teaches everything as claimed in claim 1. In addition, Runbinstein teaches wherein the image processing circuit includes a region processing circuit configured to perform processing of a plurality of regions of interest (macroblocks 5520) in the one image, and the buffer controller adds, to the block, the tag information further including a region ID for identifying each of the regions of interest (Fig. 47; paras. 0166-0168).

Regarding claim 6, the combination of Runbinstein and Lee teaches everything as claimed in claim 1. In addition, Runbinstein teaches wherein the output buffer circuit (multi-plane memory 5702’s) includes a plurality of output buffers layered in two or more stages and sequentially performs, after all pixels in a block stored in the output buffer in a certain stage are collected, transferring the pixels to the output buffer in a next stage, and couples a plurality of blocks, in which all pixels of the output buffers in one or more stages including the output buffer in a last stage are collected, to generate a transmission block, and the buffer controller adds, to the transmission block, tag information including an address of a specific pixel included in the transmission block and the identification ID and outputs the transmission block to the output buffer circuit (Figs. 57, 47; paras. 0195, 0166-0168).

Regarding claim 7, reciting features corresponding to claim 1 is also rejected for the same reasons presented in claim 1.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696